The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification Objection
Title
The title of the design must designate the particular article. The claim shall be in formal terms to the ornamental design for the article Ultrasonic Washing Device as shown, or as shown and described. The title of a design being claimed must correspond to the name of the article in which the design is embodied or applied to. See MPEP § 1503.01 and 37 CFR 1.153 or 37 CFR 1.1067. The parenthesis in the title should be removed. Therefore, for proper form, the title should be amended, to throughout the application, original oath or declaration excepted, to read:

--Portable Ultrasonic Washing Device -- or --Ultrasonic Washing Device-- 

Figure Description
Descriptions of the figures are not required to be written in any particular format, however, they must describe the views of the reproductions clearly and accurately. Therefore, the Specification must be amended to include descriptions of the reproductions. See MPEP 2920.04(a) subsection II. The examiner suggests the following: 
--  1.1 : Front
    	1.2 : Right 
1.3 : Rear
1.4 : Left
1.5 : Front-Right Perspective 
1.6 : Front-Left Perspective
1.7 : Top
1.8 : Bottom --
  
Claim
The claim shall be in formal terms to the ornamental design for the article Ultrasonic Washing Device as shown, or as shown and described. See 37 CFR 1.153. Therefore, for proper form (37 CFR 1.153 or 37 CFR 1.1025), the claim must be amended to read: 

--CLAIM: The ornamental design for [amended title] as shown and described. --

Claim Rejection - 35 USC § 112(a) and (b) 
The claim is rejected under 35 U.S.C. 112(a) and (b) or pre-AIA  35 U.S.C. 112, first and second paragraphs, as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or, for applications subject to pre-AIA  35 U.S.C. 112, the applicant) regards as the invention. 
The claim is indefinite and nonenabling for the following:
 
The shape and size of the top of the article does not correspond among the views. Fig. 1.7 appears to be bigger and wider than Fig. 1.1. Moreover, the perspective views, Figs. 1.5-1.16, do not show the compete top feature.
The front view does not correlate with the side edges. Fig. 1.1 shows the edges to be higher than the side views shown in Fig. 1.2 and 1.4.
The bristles shown at the bottom and the side views are not shown at the top view.
The visual disclosure of the internal features in Fig. 1.1 is inadequate such that the configuration cannot be determined.
The features at the bottom in Fig. 1.5 are shown only in single planar view. It is not possible to determine its three-dimensionality. The views do not clearly distinguish between contours and planar surfaces nor do they explain the differences in depth between surfaces. It is impossible to understand the transitions between the various surfaces that are shown.

Because of the poor quality, inconsistencies and inadequate disclosure, the claimed design is in fact subject to multiple interpretations, and one of ordinary skill in the art would not be able to make and use the design without the use of conjecture. This renders the claim indefinite and non-enabled.


    PNG
    media_image1.png
    1353
    1166
    media_image1.png
    Greyscale




Claim Rejection - 35 USC § 112(b) 
The claim is rejected for failing to particularly point out and distinctly claim the invention as required in 35 U.S.C. 112(b). The claim is indefinite because the reproductions include yellow color in Fig. 1.8, that is not described in the specification, and the scope of the claimed design cannot be determined.  

If the coloring identifies matter for which protection is not sought, applicant may overcome this rejection by inserting a statement similar to the following into the specification immediately preceding the claim, provided such statement does not introduce new matter (see 35 U.S.C. 132):
--The portion of the design shown in the color [yellow/red/white/gray/black] is for the purpose of illustrating portions of the [amended title] and forms no part of the claimed design. --

Applicant may indicate that protection is not sought for those portions of the  reproductions which are considered indefinite and nonenabling in the rejection under 35 U.S.C. 112 above by amending the reproductions to color those portions or convert those portions to broken lines  and by amending the specification to include a statement that the portions of the article shown in broken lines form no part of the claimed design or a statement that the portions of the article shown by coloring form no part of the claimed design provided such amendments do not introduce new matter (see 35 U.S.C. 132, 37 CFR 1.121).
Matter excluded from the claim: Hague Administrative Instructions Section 403: (a) Matter which is shown in a reproduction but for which protection is not sought may be indicated
(i) in the description referred to in Rule 7(5)(a) and/or
(ii) by means of dotted or broken lines or coloring. 
A response is required in reply to the Office action to avoid abandonment of the application. 

Replacement Drawings
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet of the reproductions should include all of the views appearing on the immediate prior version of the sheet, even if only one view is being amended. The view number of an amended drawing should not be labeled as "amended." If a drawing view is to be canceled, the appropriate view must be removed from the replacement sheet, and where necessary, the remaining views must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining views. Each drawing sheet of reproductions submitted after the filing date of an application must be labeled in the top margin as either "REPLACEMENT SHEET" or "NEW SHEET" pursuant to 37 CFR 1.121(d). Applicant is reminded that the numbering of the reproductions and legends must follow the Hague Administrative Instructions Section 405(a) consisting of two separate figures separated by a dot (e.g., 1.1, 1.2, 1.3, etc. for the first design, 2.1, 2.2, 2.3, etc. for the second design, and so on) (see 37 CFR 1.1026 and MPEP 2909.02) If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.
Care must be exercised to avoid introduction of anything which could be construed to be new matter prohibited by 35 U.S.C. 132 and 37 CFR 1.121 when preparing new reproductions.

Hague Reply Reminder
Applicant is reminded that any reply to this communication must be signed either by a patent
practitioner (i.e., a patent attorney or agent registered to practice before the United States Patent and Trademark Office) or by the applicant. If the applicant is a juristic entity, the reply must be signed by a patent practitioner. See 37 CFR 1.33(b).
 
Discussion of the Merits of the Application
All discussions between the applicant and the examiner regarding the merits of a pending application will be considered an interview and are to be made of record. See MPEP 713. The examiner will not discuss the merits of the application with applicant’s representative if the representative is not registered to practice before the USPTO. Appointment as applicant’s representative before the International Bureau pursuant to Rule 3 of the Common Regulations under the Hague Agreement does NOT entitle such representative to represent the applicant before the USPTO. Furthermore, an applicant that is a juristic entity must be represented by a patent attorney or agent registered to practice before the USPTO. Additional information regarding interviews is set forth below.

Telephonic or in person interviews
A telephonic or in person interview may only be conducted with an attorney or agent registered to practice before the USPTO (“registered practitioner”) or with a pro se applicant (an applicant who is the inventor and who is not represented by a registered practitioner).
 
The registered practitioner may either be of record or not of record. To become “of record”, a power of attorney (POA) in accordance with 37 CFR 1.32 must be filed in the application. Form PTO/AIA /80 “Power of Attorney to Prosecute Applications Before the USPTO”, available at
https://www.uspto.gov/patent/forms/forms-patent-applications-filed-or-after-september-16-2012, may be used for this purpose. See MPEP 402.02(a) for further information. Interviews may also be conducted with a registered practitioner not of record provided the registered practitioner can show authorization to conduct an interview by completing, signing and filing an “Applicant Initiated Interview Request Form” (PTOL-413A) (available at the USPTO web page indicated above). See MPEP 405. For acceptable ways to submit forms to the USPTO, see “When Responding to Official USPTO Correspondence” below.

Responding to Official USPTO Correspondence
The USPTO transacts business in writing. All replies must be signed in accordance with 37 CFR
1.33(b). Pursuant to 37 CFR 1.33(b)(3), a reply submitted on behalf of a juristic applicant must be signed by an attorney or agent registered to practice before the USPTO. Applicants may submit replies to Office actions only by:
Online via the USPTO's Electronic Filing System‐Web (EFS‐Web) (Registered eFilers only)
https://www.uspto.gov/patents/apply
Mail: Commissioner for Patents, P.O. Box 1450, Alexandria, VA, 22313‐1450
Facsimile to the USPTO's Official Fax Number (571‐273‐8300)
Hand‐carry to USPTO's Alexandria, Virginia Customer Service Window
https://www.uspto.gov/patents/maintain/responding-office-actions
  
Conclusion 
The claim stands rejected under 35 U.S.C. § 112(a) and (b).
 
The references cited, but not applied, are considered cumulative art related to the subject matter of the claimed design.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNYLOU M BINAS whose telephone number is (571)272-8778. The examiner can normally be reached on Monday to Friday from 10:00 AM to 6:00 PM (ET). 
 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHANNON W MORGAN, can be reached at telephone number (571)272-7979. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 
Interviews
Examiner interviews are available via telephone and video conferencing using a USPTO supplied we-based collaboration too. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at https://www.uspto.gov/patents/laws/interview-practice. Examiner requires an interview agenda to be submitted one week prior to the interview.  
 
Information regarding the Status of an Application
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://www.uspto.gov/patents/apply/checking-application-status/pair-resources. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
Inventors Assistance Center
The Inventors Assistance Center (IAC) provides patent information and services to the public. The IAC is staffed by former Supervisory Patent Examiners and experienced Primary Examiners who answer general questions concerning patent examining policy and procedure. Applicants should contact the IAC concerning payment of FEES, schedule of PRINTING of Patents, RECEIPTS, and any other administrative issues. IAC is available M-F 8:30 AM - 8:00 PM (ET) except federal holidays at 800-PTO-9199 (800-786-9199) or 571-272-100 and for TTY/TDD 800-877-8339 for customer assistance. For more information about the IAC, see https://www.uspto.gov/learning-and-resources/support-centers/inventors-assistance-center-iac.
 
 
/J.M.B./
Examiner, Art Unit 2913   

/Jennifer Rivard/Primary Examiner, Art Unit 2911